Citation Nr: 1514481	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  13-09 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Shane Childers, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran and his wife testified before the undersigned in a February 2015 video-conference.  The hearing transcript was associated with the claims file and reviewed.


FINDINGS OF FACT

The evidence shows current PTSD associated with in-service stressor events.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board grants the claim for service connection for PTSD, the Veteran could not be prejudiced by this decision and discussion of compliance with the Veterans Claims Assistance Act is unnecessary.

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Claims for service connection for PTSD generally must be accompanied by credible and supporting evidence that the stressor claimed to be the cause of the disorder occurred in service.  38 C.F.R. § 3.304(f).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran, his wife, and other laypersons are competent to report symptoms and experiences observable by their senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds their reports credible as they are detailed and consistent.

Based on a review of the evidence affording all reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for PTSD have been met.  See 38 C.F.R. § 3.303.

First, the evidence shows PTSD currently.  The December 2013 VA examiner diagnosed PTSD with associated depression and anxiety.  VA medical records from 2011, 2012, 2013 and 2014 also show diagnosis and treatment for PTSD.

Next, the evidence shows that the Veteran experienced two in-service stressor events.  In statements to VA and the Board hearing, the Veteran reported witnessing a knife fight while aboard the USS Putnam.  He reported being in his bunk area, witnessing a man cut in the stomach, and being trapped in that area and covered with blood.  Deck logs of the USS Putnam in August 1969 report that a seaman was hospitalized for wounds received in a fight in the first division compartment while the ship was docked at the Virgin Islands.  In a written statement, veteran D.H. recalled a knife fight on the USS Putnam with the same individual as the Veteran reported.  Similarly, veteran M.B.S. reported an altercation with a knife slashing involving the same individual and afterward seeing the area of the fight was very bloody and uncomfortable.  Finally, in an April 2013 statement, veteran G.W.C. wrote that he was onboard the USS Putnam when it was docked at the Virgin Islands.  G.W.C. was on watch and heard sailors returning from liberty, drunk and talking about the identified individual.  G.W.C. reported that later he heard about the fight and stabbing and saw the location, the same as the Veteran described, covered in blood.  The Veteran's military personnel records show that he was aboard the USS Putnam at the time of the incident.  

In statements to VA, the Veteran also reported an incident involving a sea burial where a person was set to sea in a wooden coffin that would not sink.  The Veteran   had to watch and participate in efforts to sink the coffin in a way that disturbed the remains of the deceased.  Similarly, veteran C.S. reported a botched sea burial while he was aboard the USS Putnam when a wooden coffin would not sink.  He found the event disturbing.  See November 2011 email.  In an October 2011 VA memorandum, the RO determined that it had insufficient evidence to make an inquiry with the Joint Services Record Research Center to corroborate the Veteran's stressors.  However, the deck logs and many of the lay statements had not been provided at that time.  The evidence clearly shows that an altercation took place on the USS Putnam in August 1969 and that an individual was treated for wounds in the Virgin Islands.  The Veteran's presence during the two reported stressors cannot be corroborated, but the Board finds him credible.  Moreover, the similarities between the Veteran's statement and the incident reports of the other veterans lend further credibility to his statements.  Thus, the Board finds that the in-service stressor requirement has been satisfied here.    

Finally, the evidence shows that current PTSD is related to the in-service stressor events.  In this regard, the December 2013 VA examiner diagnosed PTSD following the DSM criteria with the stabbing and sea burial as the stressor events causing PTSD.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-V).  In statements to VA, the Veteran's wife reported that his behavior changed significantly when he was in-service and he continued to have anger problems and was distant from his family until she convinced him to finally seek treatment.  Additionally, Dr. MV, one of the Veteran's treating providers, noted that around 2009 the Veteran's symptoms worsened when he and his wife began having housing problems, which caused the re-emergence of long-term chronic PTSD.  See March 2014 letter.  Similar to the Veteran's circumstances, Dr. M.V. explained that it is not uncommon for the symptoms to be less noticeable when a person buried themselves in work and had a daily structure as a coping mechanism.  Therefore, the evidence shows that the Veteran's current PTSD is due to his in-service stressor events and he experienced chronic symptoms since that time.  Service connection for PTSD is warranted.  See 38 C.F.R. §§ 3.102, 3.303, 3.304.

  
ORDER

Service connection for PTSD is granted.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


